         Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 1 of 6 Page ID #:57
x
bP
Z~     P[,F.ASE CONIPLLTE THIS INEOR~IAT[ON                         DOC# 2020-0346418
~C     RCCURUIN(r REQUES'I'F.I) BY•                                  IIIIIIVIIIVIIIVIIIIIII IIIIIIVIIIVIIIVIIIVIIIVIIIVIIIIIIIIIII

        William A. Burck,                                               J ul 01, 2020 11:31 AM
                                                                             OFFICIAL RECORDS
        Attorney for Defendant                                             Ernest J. Dronenburg, Jr.,
       AND WIi~N R~C;ORDCD MAIL"1'U:                                  SAN DIEGO COUNTY RECORDER
       Clerk, U.S. District Court                                   FEES: $196.00 (SB2 Atkins: $150.00)
                                                                                 PCOR: N/A
       255 E. Temple Street                                                                 PAGES: 6
       STE. TS-134
       Los Angeles, CA 90012                  ~




                        SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                     (Please fill in document titles) nn this line)




                     'PHIS PAUL ADDED TO PTtOVIDG ADEQUATF.SYACG FC)R RECORDING INFORMATION
                                            (Adclitiona] recording fee applies)
     9;95
     R caForm #R25
           Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 2 of 6 Page ID #:58
  RECORDING REQUESTED BY
                                                                                                                       CLERK, U.S. DISTP.
                                                                                                                                         iCTrpO,~T
   William A. Burck, Attorney for Defendant

  WHEN RECORDED, MAIL TO:                                                                                                     ,~
                                                                                                                              ~  t ~ 2020
                                                                                                                  CENTR,4L DI TRICT
  CLERK, U.S. DISTRICT COURT                                                                                                        OF
                                                                                                                                                CALIFO;~~IA
                                                                                                                  BY                               DEPUTY
  255 EAST TEMPLE STREET,STE. TS-134
  LOS ANGELES,CA 90012
                                                               (SPACE ABOVE THIS LINE FOR RECORDER'S USE)


                                       SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                INCORPORATING BY REFERENCE CERTAIN PROVISIONS OF A FICTITIOUS DEED OF TRUST OF RECORD


THIS DEED OF TRUST, Made this         12     day of                 MaY                                                                         2~2~      ,between
        Mahmoud Seyed Akhavan, a married man as his sole and separate property                                                        ,herein called TRUSTOR,whose
 address is                                                  3112 Azahar Street, Carlsbad, CA 92009
                                      Lawyer's Title Company,7530 N. Glenoaks Slvd., Burbank, CA 91504                                                                      herein
 called TRUSTEE;and Clerk, U.S. District Court, Central District of California, herein called BENEFICIARY;
 WITNESSETH: That Trustor irrevocably grants, transfers and assigns to trustee in trust, with power of sale, that property in
                                       San Diego                                            County, California, common
 address                                      7619 Romeria Street, Carlsbad, California, 92009                                                      > legally described as:

 Lot 13 of LA COSTA VALE Unit No. 1 according to Map thereof No. 7457, filed in the Office of the County
 Recorder of San Diego County, October 18, 1972.  ***This document is being re-recorded to change the Trustor's obligation amount
                                                  and to correct the common address in Document Number 2020-0204703
 APN 223-150-02-00                                recorded on Apri122, 2020.

TOGETHER WITH the rents, issues and profits thereof, SUBJECT,HOWEVER,to the right, power and authority given to
and conferred upon Beneficiary by paragraph B(5) of the provisions incorporated herein by reference to collect and apply
such rents, issues and profits, for the purpose of securing: 1. Performance of each agreement of Trustor incorporated by
reference or contained herein under bonds) posted on behalf of defendants)                    Hamid Akhavan
in Case No.    20-CR-00188-JSR-2                  ,which includes an obligation by said Trustor(s) surety(ies) in the amount
of$     689,000.00

To protect the security of this Deed of Trust, and with respect to [he property above described, Trustor expressly makes each and all of the agreements,and adopts and agrees to
perform and be bound by each and all of the terms and provisions set forth in subdivision A of that certain Fictitious Deed of Trust referenced herein, and it is mutually agreed that
all of the provisions set Eorth in subdivision B of[ha[ certain Fictitious Deed of Trust recorded in the book and page of Official Records in [he office of the county recorder of the
county where said property is located, noted below opposite [he name ofsuch county, namely:

 COUNTY         BOOK        PAGE               COUNTY          BOOK       PAGE             COUNTY                BOOK          PAGE             COUNTY           BOOK        PAGE
 Alameda        1288        556                Kings           858        713              Placer                1028          379              Sierra           38          187
 Alpine         3           130-31             Lake            437        110              Plumas                166           1307             Siskiyou         506         762
 Amador         133         438                Lassen          192        367              Riverside             3778          347              Solano           1287        621
 Butte          1330        513                Los Angeles     T-3878     874              Sacramento            71-10-26      615              Sonoma          2067         427
 Calaveras      185         338                Madera          911        136              San Benito            300           405              S[anislaus      1970         56
 Colusa         323         391                Marin           1849       122              San Bernardino        6213          768              Sutter          655          585
 Contra         4684        1                  Mariposa        90         453              San Francisco         A-804         596              Tehama          457          183
 Del Norte      101         549                Mendocino       667        99               San Joaquin           2855          283              Trinity          108         595
 El Dorado      704         635                Merced          1660       753              San Luis Obispo       1311          137              Tulare          2530         108
 Fresno         5052        623                Modoc           191        93               San Mateo             4778          175              Tuolumne        177          160
 Glenn          469         76                 Mono            69         302              Santa Barbara         2065          881              Ventura         2607         237
 Humboldt       801         83                Monterey         357        239              Santa Clara           6626          664              Yolo            769          16
 Imperial       1189        701               Napa             704        742              Santa Cruz            1638          607              Yuba             398         693
 Inyo           165         672               Nevada           363        94               Shasta                800           633
 Kern           3756        690               Orange           7182       18               San Diego Series5     1964          149774

shall inure to and bind the parties hereto, with respect to the property above described. Said agreements, terms and provisions contained in said subdivisions A and B,(identical in
all counties) are preprinted on pages 3-4 hereof and are by[he within reference thereto, incorporated herein and made a part of this Deed of Trust for all purposes as fully as if set
forth a[ length herein, and Beneficiary may charge for a statement regarding the obligation secured hereby, provided the charge thereof does not exceed the maacimum allowed by
law.




CR-S (05/18)                                                            SHORT FORM DEED OF TRUST                                                                         Page 1 of 4
            Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 3 of 6 Page ID #:59
The iuidersrgned Trustor requesta that a cop}' of an~~ tiotice oI Default and of any Notice of Sale hereunder he mailed to said Tru~tor at
the address hereinbefore se ortli_

X     /~ _                                                                                                    :~[ahmoud Se}~ed ~khavai~
Signature of Trustor                                                                        Pri~it Name of Trustor


Signature of Trustor                                                                        Print Nai»e ofTnistor

State of                                                                       ss.
                                                                                            County of

Un                                         before me,                                                                                         personally appeared
                                                                          (n.inir, IiUc u~ ~dli.ci, i.c    I.~nc I):~c, NuL;u~) I'uhli~~)




proved to me on the basis of satisfacto   videnc~ to be the perso      w                        ~~Te(s)is/are subscribed to the ~tiithin instrument and
a~laio~vledged to me that he/she/thee etecu      he same in his/her                             thorized capacity-(ies), and that by his/her/their signatures)
on the instrument the person(s), or the entity upon i~ilf of ~n~hich the                        sons) acted, executed the instrument.

`vIT~ILSS my- hand and official scxl.


X
Si~uature

                                                         CERTIFICATE OF RECORDATION
                                                             (To he uccd nnlyhy Officc r~l'thc(:lcrk.)


This is to certify that the interest in real property conveyed by the deed dated
from                                                             to CLERK, U.S. DISTRICT COURT,CENTRAL DISTRICT OF
CALIFORNIA,a goverrunental agency, is hereby accepted by order of the Court on
and the grantee consents to recordation thereof by its duly authorized Deputy Clerk(s).

                                                  CLERK,UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


Date                                                                           By Depuey

                                                     REQUEST FOR FULL RECONVEYANCE
                                                         ('fu lac used ~,nly ~~•h~~n n~~tr leas h~~rn satislicd)


Date                               'I'~~                    Lawyer's 1'itlr C~impany                                                                     Trustee.

The an~lersigne~l is the le~,al owner ai~cl holder of all in~lebte~iiless scatted by the within Deed of Trt~sl. All sums secured b}~ said Deed
of Trust ha~•e been lolly salisiiecl; anal }'ou are hereby reyuesle~ and directed, on Paymc~nl to you of any- sums ~~~wing to you under the
terms of said Deed of Trust, to cancel all evidences of indebtedness seairecl by saiel lleect of Trust, ~leliverea to you herewith together
with the said Deed uf'Trtist, dn~ to reconvey, wilhoiil warranty, W the parties ~lesignate~l by the terms of sail lleecl ul~Trtist, the estate
now hell b~~ you under the same.

Mail Reconvevance To:                                                          Clerk, U. S. District Court
                                                                               Central District ~f California
 Mahmoud Seved Akhavan
 31 12 Azahar Ctreet
 Carlsbad, C:~ 9(1(19
                                                                               Deputy Clerk

                                         i)u nrN lose ui~ dc'.~1~~~~~~ Ih~+ I!er~J a/ 7~r~[si ur 7~HF \C)Tli ~i lrich il.~~~c'ruc'c.
                                 Rull~ inns! b~~ Jeln~c•re'J lu d~c~ 7~ri~slr~r /i~r au~n~ll<Nioi1 b~•/i~rc' r~can-ri~i~uce frill h~• mode.




('RS (05!1 S)                                                   SIIORT FOR11~I nLP.f) OT TRUST                                                           Page _' ~~f-t
         Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 4 of 6 Page ID #:60


                                                          DO NOT RECORD

The following is a copy of Subdivisions A and B of the fictitious Deed of Trust recorded in each county in California as stated in the
foregoing Deed of Trust and incorporated by reference in said Deed of Trust as being a part thereof as if set forth at length therein.

A. To protect the security of this Deed of Trust, Trustor agrees:

        (1) To keep said property in good condition and repair; not to remove or demolish any building thereon; to complete or
restore promptly and in good and workmanlike manner any building which may be constructed, damaged or destroyed thereon and to
pay when due all claims for labor performed and materials furnished therefor; to comply with all laws affecting said property or
requiring any alterations or improvements to be made thereon; not to commit or permit waste thereof; not to commit, suffer or permit
any act upon said property in violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do all other acts which from the
character or use of said property may be reasonably necessary, the specific enumerations herein not excluding the general.

        (2) To provide, maintain and deliver to Beneficiary fire insurance satisfactory to and with loss payable to Beneficiary. The
amount collected under any fire or other insurance policy may be applied by Beneficiary upon any indebtedness secured hereby and in
such order as Beneficiary may determine, or at option of Beneficiary the entire amount so collected or any part thereof may be released
to Trustor. Such application or release shall not cure or waive any default or notice of default hereunder or invalidate any act done
pursuant to such notice.

        (3) To appear in and defend any action or proceeding purporting to affect the security hereof or the rights or powers of
Beneficiary or Trustee; and to pay all costs and expenses, including cost of evidence of title and attorney's fees in a reasonable sum, in
any action or proceeding in which Beneficiary or Trustee may appear, and in any suit brought by Beneficiary to foreclose this Deed.

        (4) To pay, at least ten days before delinquency, all taxes and assessments affecting said property, including assessments on
appurtenant water stock; when due, all encumbrances, charges and liens, with interest, on said property or any part thereof, which
appear to be prior or superior hereto; all costs, fees and expenses of this Trust.

         Should Trustor fail to make any payment or to do any act as herein provided, then Beneficiary or Trustee, but without
obligation so to do and without notice to or demand upon Trustor and without releasing Trustor from any obligation hereof, may, make
or do the same in such manner and to such extent as either may deem necessary to protect the security hereof, or the rights or powers of
Beneficiary or Trustee being authorized to enter upon said property for such purposes; appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary or Trustee; pay, purchase, contest or compromise any
encumbrance, charge, or lien which in the judgement of either appears to be prior or superior hereto; and, in exercising any such
powers, pay necessary expenses, employ counsel and pay his or her reasonable fees.

        (5) To pay immediately and without demand all sums so expended by Beneficiary or Trustee, with interest from date of
expenditure at the amount allowed by law in effect at the date hereof, and to pay for any statement provided for by law in effect at the
date hereof regarding the obligation secured hereby, any amount demanded by the Beneficiary not to exceed the ma~cimum allowed by
law at the time when said statement is demanded.

B. It is mutually agreed:

        (l) That any award of damages in connection with any condemnation for public use of or injury to said property or any part
thereof is hereby assigned and shall be paid to Beneficiary who may apply or release such moneys received by him or her in the same
manner and with the same effect as above provided for regarding disposition of proceeds of fire or other insurance.

        (2) That by accepting payment of any sum secured hereby after its due date, Beneficiary does not waive his or her right either
to require prompt payment when due of all other sums so secured or to declare default for failure so to pay.

         (3) That at any time or from time to time, without liability therefor and without notice, upon written request of Beneficiary
and presentation ofthis Deed and said note for endorsement, and without affecting the personal liability of any person for payment of
the indebtedness secured hereby, Trustee may: reconvey any part of said property; consent to the making of any map or plat thereof;
join in granting any easement thereon; or join in any extension agreement or any agreement subordinating the lien or charge hereof.




CR-5 (05/18)                                    SHORT FORM DEED OF TRUST -APPENDIX                                              Page 3 of4
         Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 5 of 6 Page ID #:61

         (4) That upon written request of Beneficiary stating that all sums secured hereby have been satisfied, and upon surrender of
 this Deed and said note to Trustee for cancellation and retention or other disposition as Trustee in its sole discretion may choose and
 upon payment of its fees, Trustee shall reconvey, without warranty, the property then held hereunder. The recitals in such
 reconveyance of any matters or facts shall be conclusive proof of the truthfulness thereof. The Grantee in such reconveyance may be
 described as "the person or persons legally entitled thereto."

         (5) That as additional security, Trustor hereby gives to and confers upon Beneficiary the right, power and authority, during
the continuance of these Trusts, to collect the rents, issues and profits of said property, reserving unto Trustor the right, prior to any
default by Trustor in payment of any indebtedness secured hereby or in performance of any agreement hereunder, to collect and retain
such rents, issues and profits as they become due and payable. Upon any such default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and without regard to the adequacy of any security for the
indebtedness hereby secured, enter upon and take possession of said property or any part thereof, in his or her own name sue for or
otherwise collect such rents, issues, and profits, including those past due and unpaid, and apply the same, less costs and expenses of
operation and collection, including reasonable attorney's fees, upon any indebtedness secured hereby, and in such order as Beneficiary
may determine. The entering upon and taking possession of said property, the collection of such rents, issues and profits and the
application thereof as aforesaid, shall not cure or waive any default or notice of default hereunder or invalidate any act done pursuant
to such notice.

        (6) That upon default by Trustor in payment of any indebtedness secured hereby or in performance of any agreement
hereunder, Beneficiary may declare all sums secured hereby immediately due and payable by delivery to Trustee of written declaration
of default and demand for sale and of written notice of default and of election to cause to be sold said property, which notice Trustee
shall cause to be filed for record. Beneficiary also shall deposit with Trustee this Deed, said note and all documents evidencing
expenditures secured hereby.

          After the lapse of such time as may then be required by law following the recordation of said notice of default, and notice of
sale having been given as then required by law, Trustee, without demand on Trustor, shall sell said property at the time and place fixed
by it in said notice of sale, either as a whole or in separate parcels, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States, payable at time of sale. Trustee may postpone sale of all or any portion
of said property by public announcement at such time and place of sale, and from time to time thereafter may postpone such sale by
public announcement at the time fixed by the preceding postponement. Trustee shal I deliver to such purchaser its deed conveying the
property so sold, but without any covenant or warranty, express or implied. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustor, Trustee, or Beneficiary as hereinafter defined, may
purchase at such sale.

          After deducting all costs, fees and expenses of Trustee and of this Trust, including cost of evidence of title in connection with
sale, Trustee shall apply the proceeds of sale to payment o£ all sums expended under the terms hereof, not then repaid, with accrued
interest at the amount allowed by law in effect at the date hereof; all other sums then secured hereby; and the remainder, if any, to the
person or persons legally entitled thereto.

        (7) Beneficiary, or any successor in ownership of any indebtedness secured hereby, may from time to time, by instrument in
writing, substitute a successor or successors to any Trustee named herein or acting hereunder, which instrument, executed by the
Beneficiary and duly acknowledged and recorded in the office of the recorder of the county or counties where said property is situated,
shall be conclusive proof of proper substitution of such successor Trustee or Trustees, who shall, without conveyance from the Trustee
predecessor, succeed to all its title, estate, rights, powers and duties. Said instrument must contain the name of the original Trustor,
Trustee and Beneficiary hereunder, the book and page where this Deed is recorded, and the name and address ofthe new Trustee.

        (8) That this Deed applies to, inures to the benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors, and assigns. The tern Beneficiary shall mean the owner and holder, including pledgees, of the
note secured hereby, whether or not named as Beneficiary herein. [n this Deed, whenever the context so requires, the masculine
gender includes the feminine and/or the neuter, and the singular number includes the plural.




CR-S (OS/18)                                    SHORT FORM DEED OFTRUST -APPENDIX                                                Page 4 of4
          Case 2:20-mj-01383-DUTY Document 22 Filed 07/13/20 Page 6 of 6 Page ID #:62



                                    CALIFORNIA ALL- PURP~S~
                                CERTIFICATE ~F ACK~IVC)WLEDG~IlEI~T
        A notary public or otk~er of#ic~r cet~nple~ing this certificate verifies- only the ~identiiy
        of the individua4 mho signed the document to which this cert~icate is attached,
        and not the truthfulr-,ess, accuracy, or validity ~f that document.

       State of California ~                                    }

       County of San Diego                                      }

       On Je                             ZD~ beiare e,           Jon Scott, Notary Public                                             ,
                                                                                     ere wsertname a 4 e
      personally appeared-                            ~                            ~/a w ,
      wha proved to me on tY~e basis of satisfactory evidence to be the persons)whose
      names}is/are subscribed to the within instrument and acknowledged to me that
      helsf~elfhey execu#ed the sarpe in hislherltheir authorized capacity(~es), and.-that by
      his/her/tn~ir signatures) an the instrument the persons}, or ~e entity upon bzI~aif of
      which ihe.person{s) acted, executed the instrument.

      l certi~Fy under PEN/~L OF PERJURY ender the laws of ffze State of Cafifomia that
      the fQrego~ng_~aragrap is true and correct.

                                                                                      ~~~r JON SCOTT
      WITNESS my hand an official seal.                                              = ~'~ ~           cou~r.~e 22~5st4
~                                                                                                    NOTARY PII~C-CAIIFORNUI
                                                                                                         SAN OIEAO COUIRY        r
                                                                                                     YY COIN, E7lr. Ju~r 4, 2021 '~

      Nota Public Signature                               {~iotary Public Seai}


     ADDI               NAL OPTIONAL INFORMATION                            lI~TSTRUCTIONS FOR EOMPLETII~TG THIS FORM
                                                                 Thisform camp&es wide current California statzd~s regarding noiary wording and,
     D~SCRIPT[ N OF i~HE ATTACHED DOCUMENT                            ~d slwuld be completed and attached to the docmnent ,4clmowle~grnra:ts
                                                                f ro otherstates may be completedfar documents being sent to that`st~e so long
                                                                 as      wording does not regube the California notmy fo violate California notmy
                                                                 j .
 (fltle or descriptlon         attached document               .' State aad County information must be the State and Co~mty where the d,ocumeat
                                                                   signers)personally appeared before the aotazypnblic for acknowl~ent
    (7'~(e or description of                                   '   Date ofnotari~.tioa must be flit date that the sig~er(s) personally appeared which
                                ached document cans
                                                                   mast also be f.~e same date the acl~owledgment is completed
                                                               • The notazy public mast print his or her name as it appears within }pis or her
    Number of Pages                  ~OCU      t D2t~              r1,,,,mic~iou followed by a ro*~+~a andthenyour t[t1e(notarypnhlic).
                                                               • Prat t3ie names) of doc~eat signers) who personeDy appear at the time of
                                                                  notari~fiaa
         CAPACITY C                    ED BY THE SIGNER           ~~ ~e caacet smgulat or plural forms by crossing o$incorrect forms (i.e.
          ❑      I Cld'[V[d   (S}                              ~ ~~~9s~/~)or circling the cosectforms.Fa.~ure to cosecfly indicate this
                                                                  information may lead to rejectf~ ofdacu¢nart recording.
          ❑ Corp          Cdte ~ffi       f                       The notary seal impression srmst be clear end photogragbically reprodnable.
                                                                  Tmmrasion Est not cover text ar lines. If seal itupression.midge
                                                                                                                                        s, reseal if a
                       (Tl~le)                                    suff'icieoi area pa~nits,otheawise complete a diffcreat acl~owledgment farm. .
          ❑ Partn er(s)                        ~,                 Sigpatnre of the notary public mast match the signa~ue oa file with flit office of
                                                                  the county cleric.
          ❑     Atkorne~-fin-Fact                                          ,d,~~~ ~{~~~ ~ no: regiri~ed but could help
                                                                                                                                       to ensure this .
        [
        ] TfllSt2e(S)                                                      acknowiedgnent is not misused or attscbed to a'diffeaent docent.
                Other                                                      7ndica~e title or type ofatfficl~ed doc~~t,member of pages and dare.
                                                                           Indicate the capacity claimed by the signer. If the olaimed capacity is a
                                                                            corpor~e office,indicate the tide(Le. CEO,CFQ, Se~etar9)•
2D15 Version www.NotaryClasses.e,~m 800 73-9865                     Securely attach his document to the signed doeimient with a staple_
